Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted to the extent of allowing temporary alimony in the sum of twenty dollars a week for the support and maintenance of plaintiff and minor child and $150 counsel fee, one-half to be paid on the service of order to be entered herein, and the balance on the date the case appears on the day calendar for trial. The case should be placed on the trial calendar for the next available term. No opinion. Settle order on notice. Present — Martin, P, J., O’Malley, Townley, Glennon and Dore, JJ.